     Case 3:19-cv-01688-WQH-MDD Document 41 Filed 05/26/20 PageID.569 Page 1 of 4



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10    BERNICE RATCLIFFE,                       Case No.: 19-cv-1688-WQH-MDD
11                                Plaintiff,
                                               ORDER ON JOINT MOTION FOR
12    v.                                       DETERMINATION OF
                                               DISCOVERY DISPUTE
13    APEX SYSTEMS, LLC,
                                               REGARDING DEFENDANT'S
14                             Defendants.     RESPONSES TO PLAINTIFF'S
                                               INTERROGATORIES
15
16                                             [ECF No. 38]
17
18
19
           Before the Court is the Joint Motion of the parties for determination of
20
      a discovery dispute filed on May 21, 2020. (ECF No. 36). The Joint Motion
21
      presents Plaintiff’s motion to compel responses to Plaintiff’s Interrogatories
22
      numbered 1 and 2.
23
           This is a putative class action in which Plaintiff alleges violations of the
24
      California Labor Code. The First Amended Complaint, filed on January 14,
25
      2020, alleges eight causes of action: unpaid overtime; unpaid meal period
26
      premiums; unpaid rest period premiums; unpaid minimum wages; final
27

                                               1
                                                                      19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 41 Filed 05/26/20 PageID.570 Page 2 of 4



1     wages not timely paid; non-compliant wage statements; unreimbursed
2     business expenses; and unfair business practices. (ECF No. 22). Defendant
3     is in the business of placing contract employees at various businesses.
4     Plaintiff was an employee placed by Defendant and paid by Defendant on an
5     hourly basis. Plaintiff proposes a class consisting of all current and former
6     California-based hourly-paid employees of Defendant within the State of
7     California at any time during the period from four years preceding the filing
8     of this Complaint to final judgment. (Id.).
9                                  LEGAL STANDARD
10         The Federal Rules of Civil Procedure authorize parties to obtain
11    discovery of “any nonprivileged matter that is relevant to any party’s claim or
12    defense and proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1).
13    “Information within the scope of discovery need not be admissible in evidence
14    to be discoverable.” Id. District courts have broad discretion to limit
15    discovery where the discovery sought is “unreasonably cumulative or
16    duplicative, or can be obtained from some other source that is more
17    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
18         An interrogatory may relate to any matter that may be inquired of
19    under Rule 26(b). Fed. R. Civ. P. 33(a)(2). The responding party must
20    answer each interrogatory by stating the appropriate objection(s) with
21    specificity or, to the extent the interrogatory is not objected to, by
22    “answer[ing] separately and fully in writing under oath.” Rule 33(b). The
23    responding party has the option in certain circumstances to answer an
24    interrogatory by specifying responsive records and making those records
25    available to the interrogating party. Rule 33(d).
26         Prior to certification of a class, some discovery regarding the class may
27    be appropriate. See Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935,

                                               2
                                                                       19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 41 Filed 05/26/20 PageID.571 Page 3 of 4



1     942 (9th Cir. 2009)(“Our cases stand for the unremarkable proposition that
2     often the pleadings alone will not resolve the question of class certification
3     and that some discovery will be warranted.”). Discovery likely is warranted
4     where the requested discovery will resolve factual issues necessary for the
5     determination of whether the action may be maintained as a class action.
6     Kamm v. California City Development Co., 509 F.2d 205, 210 (9th Cir. 1975).
7     Plaintiff carries the burden of making either a prima facie showing that the
8     requirements of Fed. R. Civ. P. 23(a) to maintain a class action have been met
9     or “that discovery is likely to produce substantiation of the class allegations.”
10    Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985).
11                                     DISCUSSION
12         Interrogatories 1 and 2 ask Defendant to identify and provide contact
13    information for all former hourly employees from August 15, 2015 to the
14    present (Interrogatory No. 1) and all current hourly employees in California
15    (Interrogatory No. 2). Defendant objects primarily claiming Plaintiff has
16    provided no factual or legal support to obtain class-wide contact information
17    at this time. The Court agrees. Plaintiff makes no attempt to satisfy her
18    burden under Mantolete that this information is likely to produce
19    substantiation of her class allegations. Plaintiff offers no facts and no theory
20    to support her request for class-wide contact information currently and does
21    not even address the Mantolete standard. Significantly, Plaintiff has not
22    presented any evidence that her individual claims have been substantiated
23    by the disclosure of records relating to her employment with Defendant.
24         The cases cited by Plaintiff do not help her cause. In not one of the
25    cases is the Mantolete standard at issue or addressed. The issues addressed
26    in those cases mainly dealt with protecting the privacy of the individuals.
27    See, e.g., Stone v. Advance Am., No. 08-cv-1549-WQH-WMc, 2010 WL

                                              3
                                                                      19-cv-1688-WQH-MDD
     Case 3:19-cv-01688-WQH-MDD Document 41 Filed 05/26/20 PageID.572 Page 4 of 4



1     5892501 (S.D. Cal. Sept. 21, 2010) (contact information of employees
2     identified as percipient witnesses); York v. Starbucks Corp., No. CV 08-7919-
3     GAF-PJWx. 2009 WL 3177605, at *2 (C.D. Cal. June 30, 2009) (privacy, not
4     Mantolete burden); Wiegele v. Fedex Ground Package Sys., No. 06-cv-1330-
5     JM-POR, 2007 WL 628041, at *2 (S.D. Cal. Feb. 8, 2007) (same); Ho v. Ernst
6     & Young, LLP, No. C-05-04867-JF-HQL, 2007 WL 1394007, at *2 (N.D. Cal.
7     May 9, 2007) (same); Putnam v. Eli Lilly and Co., 508 F.Supp.2d 812, 813
8     (2007) (same); Babbitt v. Albertson’s, Inc., 1992 U.S. Dist. LEXIS 19091, at*6-
9     17 (N.D. Cal. Nov. 20, 1992) (relevance pre-certification, privacy, and
10    confidentiality, not Mantolete burden).
11         Plaintiff is not entitled to class-wide discovery on this record. Nor can
12    the Court find a basis to require even limited contact discovery without some
13    showing that it may lead to substantiation. See DeLodder v. Aerotek, Inc.,
14    No. CV-08-7919, 2009 WL 10674457 (C.D. Cal. Oct. 20, 2009).
15                                   CONCLUSION
16         As presented in this Joint Motion, Plaintiff’s Motion to Compel is
17    DENIED.
18    Dated: May 26, 2020
19
20
21
22
23
24
25
26
27

                                                4
                                                                     19-cv-1688-WQH-MDD
